COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 DAVID NELSON, INDIVIDUALLY                       §
 AND D/B/A COLLECTIVE                                         No. 08-10-00222-CV
 CONTRACTING, A SOLE                              §
 PROPRIETORSHIP; AND E.E. HOOD &                                Appeal from the
 SONS, INC.,                                      §
                                                               45th District Court
                  Appellants,                     §
                                                             of Bexar County, Texas
 v.                                               §
                                                             (TC# 2006-CI-18807)
 VERNCO CONSTRUCTION, INC.,                       §

                  Appellee.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the trial court’s

judgment should be vacated and the case dismissed. We therefore vacate the trial court’s

judgment and dismiss the case. We further order Appellee pay all costs of this appeal, and this

decision be certified below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF JULY, 2013.


                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating